STOCK PURCHASE PLAN
 
This Stock Purchase Plan (the “Purchase Plan”) is entered into on August 8, 2011
by and between Ladenburg Thalmann & Co. Inc. (“Broker”) and Universal Business
Payment Solutions Acquisition Corporation (the “Company”).  This Purchase Plan
relates to the purchase, on a “not held” basis, of shares of common stock issued
by the Company (the “Shares”), and is intended to comply with the provisions of
Rule 10b5-1 (“Rule 10b5-1”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
A) 
Purchase Plan Requirements

 
 
1.
Subject to the purchase instructions in Appendix A, on each day on which the
NASDAQ Capital Market (the “Exchange”) is open for business (each, a “Business
Day”), Broker will act as the Company’s exclusive agent to repurchase Shares in
accordance with Appendix A.

 
 
2.
Purchases made by Broker pursuant to this Purchase Plan shall be made only in
accordance with Appendix A, and shall be made at the prevailing market prices,
pursuant to the limitations stated in Appendix A, in open-market transactions.

 
 
3.
Broker shall be entitled to a commission of $0.02 per share.

 
 
4.
Broker shall endeavor to make purchases of the Shares in accordance with the
provisions of Rule 10b-18 as promulgated under the Exchange Act (“Rule
10b-18”).  However, if for any reason, the Rule 10b-18 safe harbor is
unavailable at the time of the purchases, Broker shall nonetheless continue to
make purchases as required by Appendix A.

 
B)
The Company’s Representations, Warranties and Covenants

 
The Company makes the following representations and warranties, each of which
shall continue while this Purchase Plan is in effect and will survive the
termination of this Purchase Plan:
 
 
1.
At the time of the Company’s execution of this Purchase Plan, the Company is not
aware of any material, non-public information with respect to the Company or the
Shares.  The Company is entering into this Purchase Plan in good faith and not
as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 of the
Exchange Act or other applicable securities laws.

 
 
2.
Purchases of Shares under this Purchase Plan have been duly authorized by the
Company and are not prohibited by any legal, regulatory or contractual
restriction or undertaking binding on the Company.  The Company will inform
Broker as soon as possible of any subsequent legal or contractual restrictions
affecting the execution of the Purchase Plan by Broker or the Company and of the
occurrence of any event that would cause the Purchase Plan to be suspended or to
end as contemplated in Section D and Section F, respectively.

 
 
3.
The Company agrees not to enter into or alter any corresponding or hedging
transaction with respect to the Shares while this Purchase Plan remains in
effect.

 
 
4.
This Purchase Plan constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 
 
5.
The Company acknowledges and agrees that purchases of Shares by Broker pursuant
to Appendix A may not actually be permitted to be made in accordance with Rule
10b-18 and that in such event, in accordance with Section A(4), above, Broker
shall nevertheless continue to make purchases of Shares as provided in Appendix
A.

 
 
1

--------------------------------------------------------------------------------

 
 
 
6.
The Company will promptly notify Broker of the date immediately prior to the
date on which a stockholder vote is to be held to approve an initial business
combination or the date on which the Company decides to engage in a tender
offer, as described in the Company’s Registration Statement on Form S-1
initially filed on December 22, 2010, as amended.

 
C)
Purchase Instructions

 
See Appendix A.
 
D)
Suspension of Purchases

 
The Company acknowledges and agrees that Broker may suspend purchases or
purchase fewer than the otherwise applicable number of Shares to be purchased in
accordance with Appendix A under this Purchase Plan in the event that:
 
 
1.
Broker determines that it is prohibited from purchasing Shares by a legal,
contractual or regulatory restriction applicable to it or its affiliates or to
the Company and its affiliates and/or its affiliated purchasers as defined under
Rule 10b-18 (other than any such restriction relating to the Company’s
possession or alleged possession of material nonpublic information about the
Company or the Shares).

 
 
2.
Broker determines, in its sole discretion, that a market disruption has
occurred, beyond the control of Broker that would materially interfere with
Broker’s ability to carry out the terms of this Purchase Plan.

 
 
3.
Trading in the Shares is halted or suspended.

 
 
4.
If any purchases cannot be executed as required by this Purchase Plan due to any
of the events specified in Sections (D)(1), (D)(2) or (D)(3), Broker shall
effect such purchases as promptly as practicable after the cessation or
termination of such disruption, applicable restriction or other event.

 
E)
Modification of this Purchase Plan

 
Any modification of this Purchase Plan by the Company will be made in good faith
and not as part of a scheme to evade the prohibitions of Rule 10b5-1, and only
with Broker’s written consent.  In particular, the Company agrees that the
Company will not modify or propose to modify this Purchase Plan at any time that
the Company is aware of any material non-public information about the Company
and/or the Shares and that the Company will be deemed to repeat its
representations in Section B at the time of such modification.  Termination of
this Purchase Plan by the Company pursuant to Section F(1)(ii) shall not be
deemed a modification of this Purchase Plan.
 
F)
Termination of this Purchase Plan

 
 
1.
This Purchase Plan will terminate upon the earliest of one of the following
events:

 
 
i.
The terms outlined in Appendix A have been met;

 
 
ii.
Broker is prohibited by law or other governmental agency from engaging in
purchasing activity as the Company’s agent under this Purchase Plan;

 
 
iii.
The date the Company files a Current Report on Form 8-K (the “Signing 8-K”) with
the Securities and Exchange Commission announcing its execution of a definitive
agreement for a merger, share exchange, asset acquisition, stock purchase,
recapitalization, plan of arrangement, reorganization or similar business
combination (the “Business Combination”);

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
iv.
The date that the Company or any other person publicly announces a tender or
exchange offer with respect to the Shares or a merger, acquisition,
reorganization, recapitalization or other similar business combination or
transaction as a result of the consummation of which the Shares would be
exchanged or converted into cash, securities or other property, other than the
announcement of Company’s Business Combination through the Signing 8-K; and

 
 
v.
The date that Broker receives notice that the Company has filed a petition for
bankruptcy or reorganization, or a petition for bankruptcy has been filed
against Company and has not been dismissed within sixty (60) calendar days of
its filing

 

 
2.
Any transaction pending at the time Broker receives a notice referred to in
Sections F(1)(iii) or F(1)(iv) shall be completed and Broker shall receive the
commission set forth in Section A (3).

 
 
3.
In the event the Purchase Plan is to be terminated due to the occurrence of
either of the events referred to in Sections F(1)(i) or F(1)(ii), the Broker
shall notify the Company of the occurrence of such event as soon as reasonably
practicable.

 
G)
Indemnification and Limitation on Liability

 
 
1.
The Company agrees to indemnify and hold harmless Broker (and its directors,
officers, employees and affiliates) from and against all claims, liabilities,
losses, damages and expenses (including reasonable attorney’s fees and costs)
arising out of or attributable to: (a) any material breach by the Company of
this Purchase Plan (including the Company’s representations and warranties), and
(b) any violation by the Company of applicable laws or regulations.  The Company
will have no indemnification obligations in the case of gross negligence or
willful misconduct of Broker or any other indemnified person. This
indemnification will survive the termination of this Purchase Plan.

 
 
2.
Notwithstanding any other provision herein, neither Broker nor the Company will
be liable for:

 
 
i.
Special, indirect, punitive, exemplary, or consequential damages, or incidental
losses or damages or any kind, even if advised of the possibility of such losses
or damages or if such losses or damages could have been reasonably foreseen.

 
 
ii.
Any failure to perform or for any delay in performance that results from a cause
or circumstance that is beyond its reasonable control, including but not limited
to failure of electronic or mechanical equipment, strikes, failure of common
carrier or utility systems, severe weather, market disruptions or other causes
commonly known as “acts of God”.

 
 
3.
The Company acknowledges and agrees that Broker has not provided the Company
with any tax, accounting or legal advice with respect to this Purchase Plan,
including whether the Company would be entitled to any of the affirmative
defenses under Rule 10b5-1.

 
H)
Governing Law

 
This Purchase Plan will be governed by, and construed in accordance with, the
laws of the State of New York, without regard to such State’s conflict of laws
rules.
 
I)
Entire Agreement

 
This Purchase Plan (including any Annexes or Exhibits) constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes any previous or contemporaneous agreements, understandings,
proposals or promises with respect thereto, whether written or oral.
 
 
3

--------------------------------------------------------------------------------

 
This Purchase Plan and each party’s rights and obligations hereunder may not be
assigned or delegated without the written permission of the other party and
shall inure to the benefit of each party’s successors and permitted assigns,
whether by merger, consolidation or otherwise.
 
J)
Notices

 
All required notifications under this Purchase Plan shall be made in writing
(signed by facsimile) and confirmed by telephone to:


 

 
To Issuer:
 
Name:  Universal Business Payment Solutions Acquisition Corporation
Attention: Peter Davidson
Address: 150 North Radnor-Chester Rd.
Suite F-200
Radnor, PA 19087
Phone 404-427-9432
Fax 877-861-8488
E-Mail: peter.davidson@upbsac.com
 
 
 
Copies to:
 
Name:  Dechert LLP
Attention:  James A. Lebovitz
Address: 2929 Arch Street, Cira Center
Philadelphia, PA 19104
Telephone:  215-994-4000
Fax: 215-655-4000
E-Mail: james.lebovitz@dechert.com
 
 
 
To Broker:
 
Name: Ladenburg Thalmann & Co. Inc.
Attention: David Rosenburg, COO
Address: 520 Madison Avenue, 9th Floor
New York, NY 10022
Telephone:  212-409-2222
Fax: 212-364-3419
E-Mail: drosenberg@ladenburg.com
 
 
Copies to:
 
Name: Ladenburg Thalmann & Co. Inc.
Attention: Joseph Giovanniello, Jr.
Address: 520 Madison Avenue, 9th Floor
New York, NY 10022
Telephone:  212-409-2544
Fax: 212-409-2575
E-Mail: jgiovanniello@ladenburg.com



K)
Counterparts

 
This Purchase Plan may be executed in two or more counterparts and by facsimile
signature.
 
IN WITNESS WHEREOF, the undersigned have executed this Purchase Plan as of the
date first written above.
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
LADENBURG THALMANN & CO. INC.
       
By:           /s/ Peter B. Davidson
By:           /s/ David Rosenberg
Name:     Peter B. Davidson
Name:      David Rosenberg
Title:       CAO
Title:        Chief Operating Officer
____________________
 





 
4

--------------------------------------------------------------------------------

 
Appendix A
 
 

Name of Buyer:  ______________ Name of Issuer:  ________________
Ticker:  _______ 

 
APPENDIX A
 
Share Repurchase Guidelines
 
Purchase Limit Order
 
Number of Shares to be Purchased
$5.751
 
Broker is to purchase up to an average of $1.9 million dollars of Shares
(NASDAQ: UBPS) per month, up to an aggregate of 50% of the shares sold in the
Company’s initial public offering (6,000,000 shares).

 
Daily Time-Sequenced Schedule Obligations
 
Obligor
 
Obligation
Broker
 
Broker is to make, keep and produce promptly upon request a daily time-sequenced
schedule of all Share purchases made under this Purchase Plan, on a
transaction-by-transaction basis, including:
   
●         size, time of execution, price of purchase; and
   
●         the exchange, quotation system, or other facility through which the
Share purchase occurred.

 
1
All Share amounts and limit prices listed herein shall be increased or decreased
to reflect stock splits should they occur.



Comments and Special Instructions








 
5

--------------------------------------------------------------------------------

 
 





